NUMBER 13-09-053-CR

                      COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


RONNIE VELA,                                             Appellant,

                                 v.

THE STATE OF TEXAS,                                      Appellee.


               On appeal from the 105th District Court
                     of Kleberg County, Texas.


                   MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Vela
             Memorandum Opinion by Justice Vela
       Appellant, Ronnie Vela, was indicted for the criminal offense of theft. See TEX .

PENAL CODE ANN . § 31.03 (Vernon 2006). On May 1, 2008, Vela entered a plea of guilty

to the court and, after a bench trial, was found guilty and sentenced to two years in a state

jail facility, probated for five years. On August 21, 2008, the state filed a Motion to Revoke

Vela’s probation, alleging that Vela had violated certain conditions of his probation. On

November 21, 2008, Vela pleaded true to allegations that he had violated conditions,

namely that he had used cocaine during the pendency of his probation. The trial court

found the allegations true, revoked Vela’s probation, and sentenced him to two years’

confinement in a state jail facility. Concluding that "there are no meritorious issues for

appeal," Vela's counsel has filed a brief in which he reviewed the merits, or lack thereof,

of this appeal. We affirm.

                          I. Compliance with Anders v. California

       Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. See id. at

744-45; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978); see also

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an Anders

brief need not specifically advance 'arguable' points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

In compliance with Anders, following his review of the Court's file and the transcripts, his



                                              2
research, and his correspondence with appellant, counsel presented a professional

evaluation of the record including, among other things, a review of grand jury proceedings,

pre-trial motions, research and investigation, competency, sentencing, right to present

evidence during the guilt/innocence and punishment stages, and right to appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812.

        Counsel has informed this Court that he has reviewed the appellate record and

concluded there are no arguable grounds for reversal. He has also informed this Court that

he provided appellant with a copy of the transcripts in his case, a copy of the brief, and

notified appellant of his right to review the record and to file a pro se response to counsel's

brief and motion to withdraw within thirty days.1 See In re Schulman, 252 S.W.3d at 409

n.23. More than an adequate period of time has passed, and appellant has not filed a pro

se response. Id. at 409; see also Anders, 386 U.S. at 744-45; Stafford, 813 at 509 (Tex.

Crim. App. 1991); High, 573 S.W.2d at 813.

                                        II. Independent Review

        The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

        1
          The Texas Court of Crim inal Appeals has held that "the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues." In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

                                                     3
arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                                 III. Conclusion

         The judgment of the trial court is affirmed. In accordance with Anders, appellant's

attorney has asked this Court for permission to withdraw as counsel for appellant. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery

v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that "[i]f an

attorney believes the appeal is frivolous, he must withdraw from representing the appellant.

To withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.") (citations

omitted)). We grant his motion to withdraw. Within five days of the date of this Court's

opinion, counsel is ordered to send a copy of the opinion and judgment to appellant and

to advise appellant of his right to file a petition for discretionary review.2 See TEX . R. APP.




         2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.

                                                          4
P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).




                                             ROSE VELA
                                             Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 28th day of May, 2009.




                                         5